Citation Nr: 0702919	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the veteran had qualifying service to establish basic 
legal entitlement to VA nonservice-connected death pension 
benefits.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized guerrilla service from March 1945 to February 
1946, and service with the United States Coast Guard from 
December 1955 to March 1956.  The veteran died on September 
[redacted], 1991.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a determination by the Manila 
RO.


FINDINGS OF FACT

1.  The veteran's certified military service consisted of 
recognized guerrilla service from March 1945 to February 
1946, and service with the United States Coast Guard from 
December 1955 to March 1956.  

2.  The veteran did not possess the requisite service to 
qualify for VA nonservice-connected death pension benefits 
for his surviving spouse.   


CONCLUSION OF LAW

As the veteran did not have qualifying service, the threshold 
legal requirement for establishing entitlement to VA 
nonservice-connected death pension benefits is not met.  38 
U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in 
the instant case.  The issue before the Board is whether the 
appellant's deceased husband had qualifying service to 
establish eligibility for VA death pension benefits.  The 
record includes service department verification of the 
veteran's service.  Because qualifying service and how it may 
be established is outlined in statute and regulation and 
because service department certifications of service are 
binding, the Board's review is limited to interpreting the 
pertinent law and regulations.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the questions are limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).  

Nonetheless, a June 2004 letter explained the evidence 
necessary to substantiate the appellant's claim, the evidence 
VA was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  The appellant has not submitted any evidence to 
suggest recertification of the veteran's service is 
necessary.

B. Factual Background, Legal Criteria and Analysis

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  
To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.  

The period of war for the Korean Conflict is the period 
beginning on June 27, 1950, and ending on January 31, 1955, 
inclusive.  38 C.F.R. § 3.2(e).  The period of war for the 
Vietnam Era is the period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam during that period, and 
the period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerrilla service) is qualifying 
service for compensation, dependency, indemnity compensation 
and burial allowance.  However, it is not qualifying service 
for nonservice-connected pension (to include death pension) 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA  
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U. 
S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for  
purposes of establishing service in the U. S. Armed Forces.   
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In the case at hand, the service department has verified the 
veteran had recognized guerrilla service from March 1945 to 
February 1946, and service with the United States Coast Guard 
from December 1955 to March 1956.  It is neither shown nor 
alleged that the veteran had any additional active service.  
The Board finds that the appellant does not meet the basic 
eligibility requirements for nonservice-connected death 
pension benefits because the veteran did not have active 
service during a period of war.  38 U.S.C.A. § 1521(j), 1541; 
38 C.F.R. § 3.3.  The appellant essentially alleges that she 
should be eligible for death pension benefits because the 
veteran had recognized guerilla service for more than 90 days 
during a period of war.  Once again, the Board notes that it 
is legally precluded from finding that such service is 
qualifying for nonservice-connected death pension benefits.  
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The  veteran's 
service qualified him to receive compensation, dependency, 
indemnity compensation and burial allowance, but did not 
qualify him or his surviving spouse to receive pension 
benefits.

The appellant has provided no evidence that would warrant a 
request for re-certification of service.  See Sarmiento v.  
Brown, 7 Vet. App. 80, 85 (1994).  Because the law is 
dispositive on this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).








ORDER

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


